DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 5-8 and 24 have been cancelled.  Claims 22 and 23 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1, 3, 4, 9-21 and 25 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is confusing in its recitation of “wherein the exogenous genes are required for the production of a bacteriocin which inhibits contaminant lactic acid bacteria in the process”.  The only exogenous genes previously recited in Claim 21 are “an exogenous gene encoding a pyruvate decarboxylase, and an exogenous gene encoding an alcohol dehydrogenase II” and it 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9-14, 16-20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication No. 2014/0148379 – see the IDS filed March 15, 2018) in view of Steele et al. (US Publication No. 2014/0045235 – see the IDS filed March 15, 2018).
Liu et al. describe a method of controlling unwanted bacteria in fermentation processes by contacting reactants of the process with an effective amount of bacteriocin (abstract).  The unwanted bacteria targeted for control include lactic acid bacteria present during fermentation processes to produce ethanol (paragraphs [0012] and [0056]-[0061]).  For example, the method can be used to control unwanted bacterial species in lignocellulosic feedstock ethanol processes utilizing a fermentative organism such as yeast (paragraphs [0016]).  Bacteriocins which can be used include Class I and Class II bacteriocins such as nisin and pediocin (paragraph [0018]).  Delivery of the bacteriocin to the fermentation process can be via heterologous Saccharomyces cerevisiae (paragraphs [0052]-[0054]).  Alternatively, bacteriocin can be delivered via heterologous expression of a bacteriocin gene in a recombinant bacterium such as Escherichia coli or a lactic acid bacterial host, and can include coexpression of a gene which confers immunity to the bacteriocin (paragraphs [0049]-[0051]).  
Liu et al. does not describe an ethanologen which is a lactic acid bacteria.
Steele et al. describe genetically engineered Lactobacillus casei 12A which produces ethanol from one or more carbohydrates (abstract; paragraph [0006]).  The genetically engineered bacterium can be made by deleting L-lactate dehydrogenase 1 and/or L-lactate dehydrogenase 2 in Lactobacillus casei 12A, introducing one or more exogenous genes encoding pyruvate decarboxylase, and introducing one or exogenous genes encoding an alcohol dehydrogenase II (paragraphs [0005]-[0007]).  The genes encoding pyruvate decarboxylase and alcohol dehydrogenase II may be operably linked to a L. casei promoter (paragraph [0010]).  The engineered bacterium produces significantly more ethanol than the wild type Lactobacillus casei bacterium (paragraph [0005]).  The L. casei bacterium is capable of metabolizing glucose, xylose and other carbohydrates to ethanol (paragraphs [0043], [0053], [0054]).
It would have been obvious to one of skill in the art to have transformed the recombinant L. casei described by Steele et al. with a gene encoding a bacteriocin and to have included this bacterium in the Liu et al. process because L. casei falls within the general class of lactic acid bacteria taught by Liu et al. to be useful in such a process.  In addition, one would have been motivated to have used the Steele L. casei in the Liu et al. process because this bacterium would have the coadvantages of producing bacteriocin and converting L. casei (Claims 20 and 25) because Liu et al. teach that antibiotics are commonly included to control bacterial contamination in fuel ethanol plants (paragraph [0007]).

Claims 1, 3, 4, 9-20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication No. 2014/0148379 – see the IDS filed March 15, 2018) in view of Steele et al. (US Publication No. 2014/0045235 – see the IDS filed March 15, 2018) and Gabant (US Publication No. 2015/0050253).
Liu et al. and Steele et al. have been discussed above.  Neither reference describes the use of an inducible promoter operably linked to a bacteriocin gene (Claim 15).
Gabant describes genetically engineered microbial cells that can produce bacteriocins to control the growth of other microbial cells (abstract).  The genetically engineered microbial cells comprise an exogenous gene encoding a bacteriocin which can be operably linked to an inducible promoter (paragraphs [0006], [0008], [0051]-[0059]).
It would have been obvious to one of ordinary skill in the art to have used and inducible promoter operably linked to the gene encoding bacteriocin in the host cells of Liu/Steele because Gabant teach that bacteriocin genes can be advantageously controlled in such cells by the use of inducible promoters.



Comment Concerning the 103 Rejections
	These 103 rejections were previously applied against the claims in the Office Action of 12 November 2019.  The 103 rejections were withdrawn after Applicant’s response filed 04 May 2020 because all of the independent Claims required the inactivation of one or more mannitol dehydrogenases in the ethanologen.  Currently amended Claim 1 now recites “one or more endogenous genes encoding a lactate dehydrogenase or mannitol dehydrogenase engineered to be inactive” and amended Claim 19 recites “inactivating within a lactic acid bacterium one or more endogenous genes encoding a lactate dehydrogenase or mannitol dehydrogenase”.  Since inactivation of mannitol dehydrogenase is now only an option, and not a requirement, the 103 rejections of Claims 1, 3, 4, 9-20 and 25 have been applied again.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652